Citation Nr: 1048303	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  08-05 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative disc disease of the right knee.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative disc disease of the left knee, with 
meniscus tear.  


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from March 1978 to March 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board notes that the Veteran requested a videoconference 
hearing before a Veterans Law Judge, but failed to report to the 
scheduled hearing in October 2010.  Thus, the Veteran is 
considered to have withdrawn his hearing request, and the Board 
can proceed to adjudicate the case.  38 C.F.R. § 20.704 (e) 
(2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to higher disability evaluations 
for degenerative disc disease of the right knee and degenerative 
disc disease of the left knee, with meniscus tear, both of which 
are currently evaluated as 10 percent disabling.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board 
determines that further development is required prior to the 
adjudication of these claims.

In correspondence dated in February 2009, the Veteran indicated 
that he continues to receive treatment for his bilateral knee 
disorders at the Jacksonville Outpatient Clinic of the North 
Florida/South Georgia Veterans Health System in Jacksonville, 
Florida.  However, no additional VA treatment records were 
associated with the Veteran's claims file since the Veteran's 
request to associate his most recent treatment records with the 
claims file.  A September 2009 statement of the case indicated 
that a review of Virtual VA records was conducted on September 
18, 2009, and that the results of this review were negative for 
results of medical records pertinent to the Veteran's current 
claims.  However, to satisfy VA's duty to assist, these VA 
treatment records, regardless of the RO's determination as to 
their pertinence, must be associated with the Veteran's claims 
file.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Therefore, these records should be obtained 
before the claims are considered.  

In addition, the Veteran was last afforded a VA joints 
examination in April 2007.  The evidence of record suggests that 
his disorders of the bilateral knees have worsened since that 
time, to include the receipt of Hyalgan and cortisone injections 
as part of his treatment.  As such, the Board finds that the 
Veteran should be afforded an opportunity to undergo a 
contemporaneous VA examination to assess the current nature, 
extent, and severity of his service-connected knee disorders.  
See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested 
whenever VA determines there is a need to verify the current 
severity of a disability, such as when the evidence indicates 
there has been a material change in a disability or that the 
current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 
(1995).

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA outpatient treatment records 
from the Jacksonville Outpatient Clinic in 
Jacksonville, Florida.  All efforts to obtain 
these records should be documented in the 
claims folder.

2.  Thereafter, make arrangements for the 
Veteran to be afforded an examination to 
evaluate his current left and right knee 
disabilities.  The claims folder must be made 
available to the examiner in conjunction with 
the examination. Any testing deemed necessary 
should be performed. 

The examiner should obtain a detailed 
clinical history from the Veteran.   All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.

Tests of joint motion against varying 
resistance should be performed.  Any 
limitation of motion should be recorded.  The 
extent of any incoordination, weakened 
movement, and excess fatigability on use 
should be described.   To the extent 
possible, the functional impairment due to 
incoordination, weakened movement, and excess 
fatigability should be assessed in terms of 
additional degrees of limitation of motion.  
If this is not feasible, the examiner should 
so state.

The examiner should also express an opinion 
concerning whether there would be additional 
limits on functional ability on repeated use 
or during flare-ups (if the Veteran describes 
flare-ups), and, if feasible, express this in 
terms of additional degrees of limitation of 
motion on repeated use or during flare-ups.

The examiner should state whether the Veteran 
experiences recurrent subluxation or lateral 
instability of the left or right knee, and if 
so, to what extent.  The examiner should 
further describe symptoms to include any 
ankylosis, gait disturbances, guarding, 
localized tenderness, malunion of femur, and 
malunion of tibia and fibula, if shown.
The examiner should express an opinion as to 
whether the Veteran's service-connected left 
and/or right knee disability is (are) of such 
severity as to warrant a restriction of his 
activities and employment.

A complete rationale for all opinions 
expressed should be provided.   If the 
examiner cannot provide an opinion without 
resorting to mere speculation such should be 
stated along with rationale for such an 
opinion.

3.   Thereafter, the RO should readjudicate 
the issues on appeal with consideration of 
all evidence of record, and particularly the 
evidence obtained pursuant to this remand.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


